DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references submitted to the examiner in the attached IDSs have been considered by the examiner while conducting a search of the prior art in a proper field of search.  Consideration by the examiner of the information submitted in an IDS means that the examiner will consider the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 71-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diagnostic results" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Also, the “algorithm” must be embodied on non-transitory, computer readable media (see also claims 79 and 80).
Regarding claim 92, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 71-74 and 78-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mentally performable step of performing a complexity assessment and producing diagnostic results related to a cardiac condition based on the complexity assessment.  The applicant defines “complexity” as including any deviation from the expected or normal behavior of an electrical activity pattern (par. 0142).  A trained cardiologist is capable of recognizing deviations from normal and forming a diagnosis based on the recognized deviations.
This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), as the diagnostic catheter and processing unit function in their normal capacity of collecting data and processing data; there is no application to effect a particular treatment or prophylaxis for disease or medical condition –only diagnosis (see Vanda Memo); there is no application of the judicial exception with, or by use of, a particular machine (all applications of the algorithm practically require a diagnostic catheter to obtain the necessary cardiac data for processing; see par. 0133 of the present specification regarding the generic processing circuits that may be used), as discussed in MPEP 2106.05(b); there is no transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), but merely data manipulation; and there is no use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment of cardiac diagnostics, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as stated above, the diagnostic catheter structured for insertion into the heart would be required to collect the data necessary to perform the algorithm.  Data collection is considered an insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g).  Further, such catheters are WURC in the art as they allow one to access the conductive tissues and pathways of the heart, enabling one to map the electrical activity.  The processing unit is also a WURC generic component of the invention that operates in its usual capacity (see par. 0133 of the specification which discloses that the processor may include one or more of a plurality of types of processing circuits such as microprocessors).  It is merely a tool upon which the abstract idea is performed.  The combination of a data collection catheter and a processing unit to process the data obtained from the catheter is also WURC, as it is a necessary arrangement in any computerized system attempting to collect intracardiac signals for processing.
Claims 71-74, 78-84, 86, 91, 92 and 94 comprise no additional elements.
Regarding claim 85’s recitation of a display for displaying diagnostic results relative to an image of the patient’s anatomy, such an element is considered insignificant extra-solution activity necessary to convey the diagnostic information generated by the algorithm(s).  The display is further generic and functions in its usual capacity of displaying data.  An identical comment applies to the display of claim 87.
Regarding claim 88, at least one electrode would be required in any implementation of the judicial exception to allow the heart’s electrical signals to be detected.  Catheters with electrodes for mapping the heart are further WURC in the art.
Regarding claim 89, the provision of an ultrasound transducer is considered insignificant extra-solution activity.  The use of ultrasound transducers to image the heart is well known, WURC and poses no meaningful limits on the claim.  
Regarding claim 90, the provision of multiple splines on diagnostic catheters is well known in the art, as is the provision of ultrasound transducers.  Such an arrangement allows one to place multiple electrodes against cardiac tissue in order to map at a variety of locations.
Regarding claim 93, the additional element of the ablation catheter is considered insignificant extra-solution activity that does not integrate the judicial exception into a practical idea.  There is no affirmative treatment required, and reference to ablation has only a nominal relationship to the exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 71, 86-89, 93 and 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal (EP 1 852 824 A1).
Regarding claim 1, Tal discloses a cardiac diagnostic system for producing diagnostic results related to a cardiac condition of a patient, comprising: a diagnostic catheter 28 structured for insertion into the heart of the a patient, the diagnostic catheter configured to record electrical activity data of the patient at multiple recording locations (par. 0010); and at least one processing unit (control processing circuitry; par. 0012) comprising an algorithm executable for receiving the recorded electrical activity data (inherently necessary in order to allow the data to be processed; see also par. 0022).
Regarding the algorithm configured to: perform a complexity assessment using the recorded electrical activity data and produce the diagnostic results related to a cardiac condition based on the complexity assessment, the applicant defines complexity as any deviation that disrupts the consistency, and/or coordination/order of the expected normal behavior of the heart chamber (par. 0142).  Tal discloses that information may be overlaid by algorithm and displayed with the ultrasound image including areas of interest noted on the electrical activation map and tags designating candidate areas for ablation (pars. 0051 and 0054).  Such display necessarily requires the performance of a complexity assessment in order to determine areas of interest and candidate areas for ablation since these regions would represent a deviation and an inconsistency from the expected normal behavior (i.e., one would not mark areas of interest or designate ablation candidate areas if normal, expected heart activity were occurring in these regions).
	Regarding claim 71, the overlay of areas of interest and candidate ablation sites on real-time ultrasonic images and electrical maps of the heart is considered an assessment of a variation of complexity over time and space.
	Regarding claim 86, note the comments above pertaining to the rejection of claim 1.  Multiple heart wall locations (i.e. different locations) are assessed (par. 0010).
	The limitations of claims 87-89 and 94 are clearly and explicitly disclosed by Tal.
	Regarding claim 93, the additional ablation subsystem CARTO XP EP discussed by Tal necessarily includes a catheter to access targeted sites on the heart wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 72, 84, 85, 91 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal.
Regarding claim 72, while Tal does not explicitly refer by name to a “macro-level complexity assessment,” complexities such as atrial flutter, atrial/ventricular fibrillation, atrial/ventricular tachycardias, etc., are well-known macro-level complexities that are commonly assessed in electrophysiological studies of the heart such as disclosed by Tal, and which are often treated by ablation.  To therefore assess for such significant arrhythmias to allow accurate diagnosis and treatment using the diagnostic/ablative system of Tal would have been considered blatantly obvious and a matter of design based on patient condition to artisans of ordinary skill in the art.  A related comment applies to claim 91.  Similarly, the cardiac conditions listed in claim 92 are well-known conditions that are amenable for detection in electrophysiology studies and therefore would have been obvious to detect with the system of Tal, with the exact conditions being detected dependent upon the patient’s condition and the experience of the diagnostician.  
Regarding claim 84, Tal does not explicitly refer to the assessment of a single heart wall location.  Such a feature, however, would have been considered a matter of design by those of ordinary skill in the art based upon the condition of the patient and the types and locations of abnormalities suspected.  
The limitation of claim 85 is clearly and explicitly disclosed by Tal.
Claim(s) 73, 78 and 81-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Alfonso (Alfonso: Pub. No. 2013/0274582).
Regarding claims 73 and 78, Tal does not explicitly discuss the calculation of electrical activity data for at least three (or multiple) vertices on the heart wall.  The calculation of vertices, however, is old and well-known in the electrophysiology arts.  Alfonso, for example, discloses a related system wherein electrical activity for a plurality of vertices on the heart wall may be calculated (pars. 0100, 0101, 0107, 0128) to provide high definition surface maps.  Artisans desiring to improve the diagnostic abilities and resolution of the Tal system would have considered such calculations to therefore be obvious.
Regarding claims 81-83, as multiple activations would be required to assess the state of the cardiac condition, and since Tal teaches to acquire electrical activations at multiple different locations and to use well-known mapping techniques, the use of at least 3 activations would have been considered necessary to properly diagnose the heart and/or at least would have been obvious to those of ordinary skill in the art.  Likewise, the time period of electrical activity recording would have been considered a matter of obvious design.  Alfonso, for example, discloses that the user may select a timeframe in which to sample multiple activations (EP data; par. 0165).  Clearly the amount of data necessary to properly and confidently assess the state of the heart would depend on a host of factors including the patient’s condition, diagnostician experience, quality of the data, noise presence, etc., and thus the exact amount of time dedicated to recording electrical activity data would have been considered a matter of obvious design to those of ordinary skill in the art.  
Claim(s) 74, 77 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Willis et al. (Willis: Pub. No. 2005/0203375).
Regarding claim 74 and 77, while Tal does not discuss the surface area of the heart chamber represented by the assessment, such a limitation in an apparatus claim(s) does not limit the structure of the apparatus since the area of assessment may simply depend on the human operating the system or the size of the heart.  The systems of the prior art are considered capable of assessing the recited surface areas.  Further, one would consider the splined cardiac catheter of Willis to operate in a similar manner to that of the present invention given that they are intended to be placed within the heart with the intent of mapping the electrical activity of the heart wall.
Regarding claim 90, Tal does not discuss the use of multiple splines, each comprising at least one electrode and one ultrasound transducer.   Willis discloses a variety of well-known mapping catheter arrangements including one incorporating multiple splines, each comprising at least one electrode and one ultrasound transducer (Fig. 13; par. 0111), and teaches the advantages of such an arrangement (par. 0185).  Those of ordinary skill in the art would have recognized that mapping catheters come in a variety of different configurations (see par. 0086), with the exact choice being a matter of obvious design.
Claim(s) 75 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Alfonso and Dubois et al. (Dubois: Pub. No. 2013/0324871).
Regarding claims 75 and 76, the number of recording locations within a heart chamber would have been considered an obvious application dependent parameter.  Alfonso, for example, discloses –as is old and well known in the art-- that an array of electrodes may be contained on the splines, with longer splines used if more electrodes are desired (par. 0053).  It is noted that as depicted, the basket catheter shown in Figs. 4A and 4B contain at least 24 recording locations 30.  The number of vertices calculated is clearly dependent on the number of recording locations available and is dependent on the application at hand.  Dubois, for instance, teaches in a related system that the number of vertices at which electrical activity is calculated can widely vary (from tens to hundreds or thousands; par. 0085).
Claim(s) 79 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal and Alfonso as applied to claims 73, 78 and 81-83 above, and further in view of Vignon et al. (Vignon: Pub. No. 2019/0313910).
Regarding claim 79, Tal does not explicitly discuss the use of a complexity assessment based on calculated surface charge data and/or dipole density data using a second algorithm. Vignon, however, discloses in a substantially related system also using anatomical ultrasound imaging to map electrical properties of the heart for identifying ablation sites, that voltages, charges and dipole densities may be determined to assess the state of cardiac tissue (pars. 0029, 0041).  The use of an algorithm to control the assessment process would have been considered blatantly obvious to artisans of ordinary skill in the art looking to practically automate control by computer.
Regarding claim 80, while Tal does not discuss details associated with diagnosis and thus does not discuss the use of an algorithm executable to convert surface charge data and/or dipole density data into surface voltage data for complexity assessment (note the interpretation of the term “complexity assessment” above), Vignon teaches that voltages may be back-propagated to a heart surface to obtain cardiac surface voltages, charges and dipoles (par. 0041).  Basing assessment on cardiac surface voltages (and/or charges and/or dipoles) would have been considered a matter of obvious design dependent on the prerogative of the diagnostician.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
November 19, 2022